Citation Nr: 0943965	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-31 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the October 2002 rating decision, which denied 
service connection for hepatitis C, contained clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction of the Veteran's claims file was 
later transferred to the Chicago, Illinois RO.  


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied 
entitlement to service connection for a hepatitis C.  The 
Veteran was notified of this decision and he did not perfect 
an appeal thereof.

2.  The Veteran has not alleged an error of fact or law in 
October 2002 RO rating decision that compels the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The allegations of CUE in the October 2002 rating 
decision, which denied entitlement to service connection for 
hepatitis C, fail to meet the threshold pleading requirements 
for revision of the rating decision on the grounds of CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.105 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims of CUE, since such claims are not 
conventional appeals, but rather requests for revision of 
previous decisions.  Livesay v. Principi, 15 Vet. App. 165 
(2001).

The October 2002 rating decision that denied the Veteran's 
claim of service connection for hepatitis C is final and 
binding on the Veteran based on the evidence then of record 
in the absence of, for example, a collateral attack showing 
CUE.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  CUE is the failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-4.  CUE is a very specific and rare kind 
of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded the following three-pronged test for 
determining when there was CUE present in a prior decision: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears undebatably that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of error.  It was the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id. 

The Veteran contends that the RO committed CUE in the October 
2002 rating decision.  First, he appears to be contending 
that the RO applied the wrong legal standard in deciding his 
claim.  He points to language in the October 2002 rating 
decision indicating that "Service connection cannot be 
granted for this condition because the examiner indicated 
that there is a high chance of acquiring hepatitis C through 
intravenous drug but he could not exclude acquisition during 
blood transfusions in 1967."  [Emphasis added by the 
Veteran.]  The Veteran asserts that he took this language to 
mean that the physician could not state with absolute 
certainty that he contracted hepatitis C through drug use 
alone.  He argues that such certainty is not required under 
38 C.F.R. § 3.102, which requires that VA resolve reasonable 
doubt in favor of a claimant.  

The Board notes, however, that the legal standard set forth 
under that regulation applies to the adjudications by VA 
personnel, and that the language he has emphasized comes 
directly from the VA examiner's clinical findings.  
Significantly, the October 2002 rating decision contains 
additional language in which the RO explained that, although 
the examination report did contain language suggesting that 
the VA examiner found that it was at least as likely as not 
that his hepatitis C was due to blood transfusions, the 
expanded explanation by that examiner revealed that he felt 
there was a greater likelihood that he acquired the condition 
through drug use.  By using the term "greater likelihood," 
it is clear that the RO did apply the correct legal standard 
in making its decision in that it found that there was 
greater than 50 percent likelihood that the past history of 
drug use was the source of his hepatitis C.  Pursuant to 
38 C.F.R. § 3.102, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107(b).  However, if the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having found that the RO applied the correct legal standard 
in evaluating the evidence, the Board notes that any further 
disagreement as to the weight accorded to that opinion 
amounts to no more than disagreement with how the RO weighed 
and evaluated the evidence.  As noted, such disagreement can 
never rise to the stringent definition of CUE.

The Board further notes, however, that a complete reading of 
the report of the August 2002 VA examination confirms that 
the RO's interpretation of the examiner's findings were 
entirely reasonable.  As noted, in the specific language 
cited by the Veteran, the examiner stated that there was a 
"high chance" of acquiring hepatitis C through drug use, 
but that he could "not exclude" acquisition during blood 
transfusions in 1967.  Thus, the RO's finding that drug use 
had been identified as the more likely cause was entirely 
reasonable.  As noted, to find CUE in a prior rating 
decision, the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  Based on the 
examination findings, the RO's conclusions cannot be found to 
be undebatable error.

As to the Veteran's apparent argument that the August 2002 VA 
examiner himself "did error" when he "made the supposition 
that hepatitis C was acquired through intravenous drug use," 
the Board believes that such an assertions goes to the 
adequacy of an examination, which in turn amounts to an 
assertion that VA failed in its duty to assist by failing to 
provide an adequate examination.  Along these lines, the 
Veteran's representative has also noted that VA was unable to 
obtain some service treatment records and that this too 
constitutes CUE.  See April 2009 Statement of Accredited 
Representative.  However, any assertion that VA failed in its 
duty to assist prior to rendering a decision cannot give rise 
to CUE as such a failure does not result in "grave 
procedural error" so as to vitiate the finality of a prior, 
final decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  

Finally, the Veteran also asserts that the RO committed CUE 
by failing in the October 2002 rating decision to consider 
the possibility that the Veteran's history of drug use was 
related to his service-connected PTSD.  It must be noted 
that, in February 2008, service connection was ultimately 
granted for hepatitis C based on that secondary theory of 
entitlement.  However, that grant was based on a finding made 
during VA examination in September 2007 that his substance 
abuse was related to his service-connected PTSD.  As such 
evidence was not of record at the time of the October 2002 
rating decision, it cannot be considered in adjudicating the 
issue of whether CUE existed in that decision.

At the time of the October 2002 rating decision, the evidence 
of record included the report of an April 1994 VA PTSD 
examination in which the Veteran was given Axis I diagnoses 
of polypsychoactive substance abuse disorder, recovering, and 
PTSD.  However, although the examiner did discuss his past 
history of substance abuse, the examiner did not specifically 
find the substance abuse disorder to be secondary to his 
PTSD.  Similarly, subsequent VA examinations in October 2000 
and September 2002 also contain references to his past 
history of drug use but they do not directly address whether 
such history is related to his PTSD.  There are no treatment 
records associated with the claims file prior to the October 
2002 rating decision that directly address such a 
relationship, and the Veteran himself did not assert such a 
relationship prior to the October 2002 rating decision.  
Furthermore, the August 2002 VA examination conducted in 
regard to the hepatitis C claim did find a likely 
relationship between hepatitis C and his past drug use, but 
the examiner did not offer any opinion as to whether the drug 
use was related to PTSD.

Under these circumstances, the Board cannot find that the 
RO's failure to consider such a theory of entitlement rose to 
the level of CUE.  To the extent that a possible relationship 
between his history of drug use and his PTSD could arguably 
be inferred from the mere fact that mental health care 
specialists discussed that history in the reports of 
examinations conducted in regard to PTSD, the Board again 
notes that CUE is the type of error that must be undebatable 
and to which reasonable minds could not differ.  In this 
case, the Board cannot find that the RO's failure to draw 
such an inference rose to the level of CUE.  

Furthermore, even when a past error is identified, such error 
must be of the type that, had it not been made, it would have 
manifestly changed the outcome of the decision in order to 
constitute CUE.  As neither the Veteran nor any health care 
specialist directly asserted a relationship between his drug 
use and his PTSD prior to the October 2002 rating decision, 
the Board certainly cannot conclude that, had the theory been 
considered by the RO, service connection would have been 
granted for hepatitis C as secondary to PTSD.

It is noted that in Simmons v. Principi, 17 Vet. App. 104, 
115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the Veteran's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.  As discussed, the 
Veteran's arguments ultimately amount to no more than a 
dispute over how the rating board weighed the evidence in his 
claim at that time, and that VA failed in its duty to assist 
by failing to obtain an adequate examination or medical 
opinion.  Inasmuch as Fugo held that a claim alleging such 
errors does not meet the restrictive definition of CUE, the 
Board will dismiss the Veteran's claim.


ORDER

The claim to revise the October 2002 RO determination that 
denied service connection for hepatitis C on the basis of CUE 
is dismissed without prejudice.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


